            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 1 of 8




Elizabeth J. Cabraser (SBN 083151)                 James R. Dugan, II
Robert L. Lieff (SBN 037568)                       TerriAnne Benedetto
Steven E. Fineman (SBN 140335)                     THE DUGAN LAW FIRM, APLC
Andrew R. Kaufman                                  One Canal Place
LIEFF CABRASER HEIMANN &                           365 Canal Street, Suite 1000
BERNSTEIN, LLP                                     New Orleans, LA 70130
275 Battery Street, 29th Floor                     Telephone: 504.648.0180
San Francisco, California 94111-3339
Telephone: 415.956.1000                            Samuel Issacharoff
ecabraser@lchb.com                                 40 Washington Square South
                                                   Suite 411J
William M. Audet (SBN 117456)                      New York, NY 10012
AUDET & PARTNERS, LLP                              Telephone: 212.998.6580
711 Van Ness, Suite 500
San Francisco, CA 94102-3229                       Elizabeth A. Fegan
Telephone: 415.568.2555                            Melissa Ryan Clark
                                                   FEGAN SCOTT LLC
                                                   150 S. Wacker Dr., 24th Fl.
                                                   Chicago, IL 60606
Counsel for Plaintiffs and the Proposed Class      Telephone: 312.741.1019
(additional counsel listed below)


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                         MDL NO. 2741
LIABILITY LITIGATION
                                                Case No. 3:16-md-02741-VC
___________________________________
                                                PLAINTIFFS’ OPPOSITION TO
THIS DOCUMENT RELATES TO:                       ADMINISTRATIVE MOTION TO POSTPONE
                                                HEARING DATE, PERMIT SUR-REPLY,
Ramirez, et al. v. Monsanto Co., Case No.       STRIKE DECLARATIONS, AND FOR
3:19-cv-02224                                   OTHER RELIEF BY OBJECTING CLASS
                                                MEMBERS


                                                Date: May 12, 2021
                                                Time: 10:00 AM
                                                Judge: Honorable Vince Chhabria




                                                               OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3
                                                                   MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 2 of 8




I.          Introduction

            Plaintiffs submit this response in opposition to the Administrative Motion filed by

“objecting class members.” Doc. 55. As discussed in Plaintiffs’ opposition to the Gee Objectors’

motion to strike the law professors’ declarations (Doc. 12937), declarations by law professors

and others have been relied upon by the judges in this District and others when evaluating class

settlements. Such declarations took the same form, and embodied similar content—opinions on

various issues and aspects of the proposed settlements, informed by the declarants’ proffered

expertise and experience—as those submitted herein.

            The remaining arguments raised in the Administrative Motion target the pending filing of

the revised class notices and proposal for early provision of legal assistance to class members.

These are simply supplemental filings to reflect the terms of the amended settlement agreement,

with the substantive amendments themselves fully described and disclosed with the reply. Issues

regarding notice and the legal services were not raised at all in the Movants’ initial four-page

objection (Doc. 12679), save one very general objection to notice as “unlawful.”

            While Plaintiffs do not object to the filing of any sur-reply this Court might deem helpful,

the arguments raised in the Administrative Motion appear more to delay and obstruct than offer

serious legal challenge. In particular, Movants offer no basis for delaying the hearing on

preliminary approval scheduled for May 12, 2021. To the contrary, Movants waited nine days

after Plaintiffs’ reply to ask permission to file a sur-reply. Moreover, since Movants’ original

objection brief contained only four pages of argument, it stands to reason any sur-reply can be

equally brief and filed well in advance of the hearing.




                                                                    OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3                                            2                  MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 3 of 8



II.         Argument
            A.     The challenged declarations are appropriate and should not be stricken.

            In addition to adopting the arguments made in the Gee Objectors’ motion, Movants cite

Miller v. California Department of Corrections and Rehabilitation, 2018 WL 534306, *21 (N.D.

Cal. 2018), as support to strike the law professors’ declarations. There, a pro se litigant moved to

strike the defendant’s medical expert opinion declaration (which was denied), while augmenting

his own brief with additional, argumentative, declarations from himself. It was for this reason

that the court observed that his declarations must have only facts, not “arguments about his own

views as to why Defendants should be held liable ...” and why the litigant’s “arguments in a

declaration will be considered part of the legal brief for page limits.” Id. The class action

settlement approval process is a very different context than the proceedings in Miller. This Court

has permitted objections and several amicus briefs at the preliminary approval stage, as well as

granted the settling parties’ request for additional time and briefing to make amendments, and

provide information and opinion—other than our own—to fulfill the purposes of Rule 23(e) at

the preliminary stage.

            In one respect, Movants are correct: the declarations of Subclass 2 Representatives Cain

and Sheller (Docs. 12911-10 & -11) do not have the statutory language required by 28 U.S.C.

§ 1746. This will be corrected and the declarations refiled promptly.

            B.     Submissions on the notice and Legal Services Program at least seven days
                   before the preliminary approval hearing are appropriate.

            The settling parties responded to objector critiques by ensuring the Legal Services

Program will operate during the class notice and opt out process, by refining the class definition,

and by making a series of other changes to improve, clarify, and enhance the settlement. In the

“no good deed goes unpunished” category, they are now taken to task by Movants for the



                                                                   OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3                                           3                  MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 4 of 8




necessary and appropriate steps of providing a redlined settlement agreement for convenient

reference.

            The revised settlement provides for the LSP to begin at preliminary approval—to be

available to assist class members in making opt-out and participation decisions—rather than at

final approval as originally envisioned. To implement that new term, the revised settlement

requires Plaintiffs to file, seven days before the hearing, a plan to implement the LSP. Plaintiffs

do not anticipate a lengthy or complex filing. Similarly, anticipated further refinements of class

notice and class notice program (originally submitted on February 3, 2021) are designed simply

to track the changes to the settlement.

            Plaintiffs submit that these filings, fully previewed by the amendments to the settlement

themselves, require neither an extension of the hearing date nor sur-replies. In any event, to

avoid any issue, Plaintiffs will file the revised notices and the proposed LSP plan in advance of

the original deadline, not later than April 21 (three weeks before the hearing) for the notices, and

April 27 for the LSP proposal.

            C.     It is unnecessary and inappropriate to delay preliminary approval pending
                   the Supreme Court’s decision in TransUnion v. Ramirez.

            Movants contend that this Court should delay preliminary approval until the Supreme

Court issues a decision in TransUnion, even though none of the objectors (including Movants) so

much as mentioned that case in their original objections.

            The undersigned are well aware of the status of, and issues raised in, the TransUnion v.

Ramirez case. Mr. Issacharoff and Lieff Cabraser, together with co-counsel, authored and filed

the Respondent’s brief for the Ramirez class in the Supreme Court, and Mr. Issacharoff argued

for the class at the March 30, 2021 oral argument. Other than the coincidences of arising in this

District, and the lead plaintiffs (no relation) having the same last name, Ramirez v. Monsanto and



                                                                   OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3                                           4                  MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 5 of 8




TransUnion v. Ramirez have nothing in common. The TransUnion case asserted statutory

damages under the Fair Credit Reporting Act. The class was certified for trial purposes by

Magistrate Judge Corley, who likewise conducted the class trial. The class certification

determination and plaintiffs’ trial verdict were affirmed by the Ninth Circuit, as objectors note.

The questions considered by the Supreme Court, one way or the other, are unlikely to have any

impact on the proposed settlement or settlement class in this case for at least two reasons.

First, the typicality issue arose from a trial, specifically in the context of an evidentiary challenge

in connection with that trial; settlement class certification does not concern itself with trial

issues. See Amchem Prods., Inc. v Windsor, 521 U.S. 591, 620 (1997). Second, the typicality

challenge there is about whether a plaintiff with potential actual damages can represent a class

seeking only statutory damages. See Br. for Pet., Ramirez v. TransUnion LLC, U.S. No. 20-297,

2021 WL 409753, at *45-46 (Feb. 1, 2021). Nothing like those facts is present here.

            Even if the TransUnion issues were pertinent to the Court’s settlement-purposes class

certification decision in this case, we note that, as the 2018 Amendments to Rule 23(e) and (f)

clarified, the class certification decision is not made at the preliminary approval stage. Rather, it

occurs in connection with final settlement approval, after class notice has gone out, after

objections have been filed, after the opt-out deadline has passed, and after the final approval

hearing has been held. The settling parties seek a class notice and opt-out period of 150 days

(five months). If preliminary approval were granted on the day of the preliminary hearing, May

12, that deadline would be in mid-October. The final approval hearing would likely not occur

until sometime in November, depending on the Court’s calendaring preference. The Supreme

Court will have issued its opinion in TransUnion long before then, for whatever bearing it might

conceivably have.



                                                                  OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3                                          5                  MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 6 of 8



III.        Conclusion

            Plaintiffs respectfully request that Movants’ administrative motion be denied.


Dated: April 19, 2021                      Respectfully submitted,


                                            /s/ Elizabeth J. Cabraser
                                            Robert L. Lieff (of counsel) (SBN 037568)
                                            Elizabeth J. Cabraser (SBN 083151)
                                            Kevin R. Budner (SBN 287271)
                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            275 Battery Street, 29th Floor
                                            San Francisco, California 94111-3339
                                            Telephone: 415.956.1000
                                            Facsimile: 415.956.1008
                                            rlieff@lchb.com
                                            ecabraser@lchb.com
                                            kbudner@lchb.com

                                            Steven E. Fineman (SBN 140335)
                                            Wendy R. Fleishman
                                            Rhea Ghosh
                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            250 Hudson Street, 8th Floor
                                            New York, NY 10013
                                            Telephone: 212.355.9500
                                            sfineman@lchb.com
                                            wfleishman@lchb.com
                                            rghosh@lchb.com

                                            Andrew R. Kaufman
                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            222 2nd Avenue South, Suite 1640
                                            Nashville, TN 37201
                                            Telephone: 615.313.9000
                                            akaufman@lchb.com

                                            Elizabeth A Fegan
                                             Proposed Subclass 2 Counsel
                                            FEGAN SCOTT LLC
                                            150 S. Wacker Dr., 24th Floor
                                            Chicago, IL 60606
                                            Telephone: 312.741.1019
                                            beth@feganscott.com



                                                                   OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3                                           6                  MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 7 of 8



                                    Melissa Ryan Clark
                                    FEGAN SCOTT LLC
                                    140 Broadway, 46th Floor
                                    New York, NY 10005
                                    Telephone: 347.353.1150
                                    Melissa@feganscott.com

                                    James R. Dugan, II
                                    TerriAnne Benedetto
                                     Proposed Subclass 2 Counsel
                                    David S. Scalia
                                    THE DUGAN LAW FIRM, APLC
                                    One Canal Place
                                    365 Canal Street, Suite 1000
                                    New Orleans, LA 70130
                                    Telephone: 504.648.0180
                                    jdugan@dugan-lawfirm.com
                                    tbenedetto@dugan-lawfirm.com
                                    dscalia@dugan-lawfirm.com

                                    William M. Audet (SBN 117456)
                                     Proposed Subclass 1 Counsel
                                    Ling Y. Kuang (SBN 296873)
                                    AUDET & PARTNERS, LLP
                                    711 Van Ness, Suite 500
                                    San Francisco, CA 94102-3229
                                    Telephone: 415.568.2555
                                    waudet@audetlaw.com
                                    lkuang@audetlaw.com

                                    Samuel Issacharoff
                                    40 Washington Square South
                                    Suite 411J
                                    New York, NY 10012
                                    Telephone: 212.998.6580
                                    si13@nyu.edu

                                    Counsel for Plaintiffs and the Proposed Class




                                                          OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3                                   7                 MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 12961 Filed 04/19/21 Page 8 of 8




                                    CERTIFICATE OF SERVICE
            I hereby certify that, on April 19, 2021, service of this document was accomplished

pursuant to the Court’s electronic filing procedures by filing this document through the ECF

system.


                                                 /s/ Elizabeth J. Cabraser
                                                 Elizabeth J. Cabraser




                                                                  OPPOSITION TO ADMINISTRATIVE MOTION
2154287.3                                          8                  MDL NO. 2741, CASE NO. 3:16-MD-02741
